 



EXHIBIT 10.60

IDENTIX INCORPORATED
EMPLOYMENT AGREEMENT

     This Employment Agreement (the “Agreement”) is entered into as of the 21st
day of June 2004, between Identix Incorporated, a Delaware corporation
(“Identix”), and Elissa Lindsoe (“Employee”).

BACKGROUND

     Identix desires to assure the services of Employee from the date hereof
(the “Effective Date”) for the term of years after the Effective Date indicated
on Schedule A (the “Term”), and Employee is willing to be employed by Identix
during such period, on the terms and subject to the conditions set forth in this
Agreement.

     THE PARTIES AGREE AS FOLLOWS:

     1. Duties. During the Term, Employee shall devote all of Employee’s
business time, energy, and skill to the affairs of Identix; provided, however,
that Employee may undertake such specific additional charitable and business
activities, if any, as Identix may reasonably approve (including, without
limitation, activities for affiliates of Identix). During the Term, Employee
shall report directly to the person indicated on Schedule A, or to such other
person or persons as may be selected by the Board of Directors of Identix from
time to time.

     2. Term of Employment.

          2.1 Definitions. For purposes of this Agreement the following terms
shall have the following meanings:

               (a) “Change in Control” shall mean the occurrence of any one of
the following: (i) any “person”, as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(other than Identix, a subsidiary, an affiliate, or an Identix employee benefit
plan, including any trustee of such plan acting as a trustee) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Identix representing fifty percent (50%) or more
of the combined voting power of Identix’s then outstanding securities; (ii) the
election to a majority of the seats of the Board of Directors of Identix of
candidates who were not proposed by a majority of the Board in office prior to
the time of such election; or (iii) the dissolution or liquidation (partial or
total) of Identix or a sale of assets involving fifty percent (50%) or more of
the assets of Identix (other than the disposition of a subsidiary) or other
transaction or series of related transactions pursuant to which the holders, as
a group, of all of the shares of Identix outstanding prior to the merger,
reorganization or other transaction hold, as a group, less than fifty percent
(50%) of the shares of Identix outstanding after the merger, reorganization or
other transaction.

 



--------------------------------------------------------------------------------



 



               (b) “Resignation for Good Reason” shall mean a voluntary
resignation of employment by Employee as a result of (i) a material diminution
in responsibility, (ii) decrease in base salary, (iii) an involuntary
relocation, if there has been no Change in Control, or (iv) in the event of a
Change in Control, an involuntary relocation required of the Employee due to a
change by Identix in the location at which the Employee performs Employee’s
principal duties for Identix to a new location that is both (A) outside a radius
of fifty (50) miles from the Employee’s principal residence immediately prior to
the date of the Change in Control (the “Measurement Date”) and (B) more than
thirty (30) miles from the location at which the Employee performed Employee’s
principal duties for Identix immediately prior to the Measurement Date, provided
that Employee notifies Identix on or prior to any such resignation of the reason
for such resignation and Identix fails to cure such event within thirty
(30) days thereafter.

               (c) “Termination For Cause” shall mean termination by Identix of
Employee’s employment by Identix (i) by reason of Employee’s commission of a
felony or other material conduct or misconduct involving fraud or moral
turpitude, (ii) by reason of Employee’s fraud upon, or deliberate injury or
attempted injury to Identix, (iii) by reason of Employee’s willful and continued
failure to substantially perform for Identix the normal material duties related
to Employee’s job position (other than failure resulting from incapacity due to
disability or death) which failure continues for thirty (30) days following the
Employee’s receipt of written notice of such failure to perform, specifying the
nature of the failure and the means by which it can be remedied, (iv) by reason
of Employee’s willfully engaging in gross misconduct which is materially and
demonstrably injurious to Identix, or (v) by reason of Employee’s willful breach
of this Agreement in any material respect, after Identix notifies Employee of
said breach and Employee fails to cure said breach within thirty (30) days
thereafter.

               (d) “Termination Other Than For Cause” shall mean termination by
Identix of Employee’s employment by Identix (other than in a Termination For
Cause). Included within the definition of “Termination Other Than For Cause”
shall be (i) Employee’s death during the Term, (ii) termination of Employee’s
employment by Identix based on Employee’s failure to perform Employee’s duties
under this Agreement on account of illness or physical or mental incapacity for
a period of more than three (3) consecutive months or (iii) any other
involuntary termination that does not constitute a Termination For Cause.

               (e) “Voluntary Termination” shall mean termination by Employee of
Employee’s employment with Identix, excluding termination by reason of
Resignation for Good Reason as described in Section 2.1(b) and termination by
reason of Employee’s death or disability as described in Section 2.1(d).

2



--------------------------------------------------------------------------------



 



          2.2 Basic Term. The term of employment of Employee by Identix shall
commence on the Effective Date and shall continue for the Term unless extended
by mutual written agreement of Employee and Identix or earlier terminated as
provided in this Agreement.

          2.3 Termination For Cause. Termination For Cause may be effected by
Identix at any time during the Term and shall be effected by written
notification to Employee. Upon Termination For Cause, Employee shall be
immediately paid all accrued salary, and all accrued vacation pay, all to the
effective date of termination, but Employee shall not be paid any other
compensation or reimbursement of any kind, including, without limitation,
severance compensation or bonus.

          2.4 Termination Other Than For Cause or Resignation for Good Reason.
Notwithstanding anything else in this Agreement, Identix may effect a
Termination Other Than For Cause at any time after giving at least 30 days’
notice to Employee of such termination or pay in lieu of such notice. Upon the
effective date of any Termination Other Than For Cause or Resignation for Good
Reason, (a) Employee shall immediately be paid all accrued salary, and all
accrued vacation pay, all to the effective date of termination, (b) as severance
compensation, Employee shall continue to be paid Employee’s then current base
salary for the 12 month severance period (“Severance Period”); provided, that
Employee shall have the right, exercisable in Employee’s sole judgment, to be
immediately paid, in one-lump sum payment, an amount equivalent to Employee’s
base salary for 12 months, rather than receiving such amount in regular payments
over the term of the Severance Period, (c) Employee shall immediately be paid a
cash payment equal to (1) Employee’s annual bonus potential at the effective
date of the Termination Other Than For Cause or Resignation for Good Reason, if
such date occurs on or prior to June 30, 2005, or (2) Employee’s annual bonus
potential at the effective date of the Termination Other Than For Cause or
Resignation for Good Reason, less all bonus amounts previously paid to Employee
for the fiscal year in which such applicable termination or resignation has
occurred, if such effective date occurs on or after July 1, 2005, (d) during the
Severance Period, Identix shall make COBRA payments to continue Employee’s
medical and dental benefits (or pay Employee an amount equivalent to such COBRA
payments) and shall make payments to continue Employee’s term life insurance (or
pay Employee an amount equivalent to the premiums in effect prior to
termination), and (e) all options to purchase Common Stock granted to Employee
by Identix, whether prior to or after the Effective Date, shall fully vest
immediately, and notwithstanding any provision of any relevant stock option
agreement or stock option plan to the contrary, Employee shall have 12 months
from the effective date of termination to exercise such options, but Employee
shall not be paid any other compensation or reimbursement of any kind. If any
Termination Other Than For Cause is the result of the death of Employee, all
payments payable under this Section 2.4 shall be paid to Employee’s heirs or
legal representative.

          2.5 Voluntary Termination. In the event of a Voluntary Termination,
Identix shall immediately pay to Employee all accrued salary, and all accrued
vacation pay, all to the effective date of termination, but no other
compensation or reimbursement of any kind, including, without limitation,
severance compensation or bonus.

3



--------------------------------------------------------------------------------



 



          2.6 Change in Control. If a Change in Control shall have occurred
during the Term, in addition to any rights Employee may have under applicable
stock option plans and/or stock option agreements with the Company, the
following shall apply:

               (a) (i) If the Change in Control occurs during the first year of
this Agreement, then the Term, as indicated on Schedule A, shall not be changed.

                    (ii) If the Change in Control occurs during the second year
of this Agreement, then the Term shall be extended to the first anniversary of
the Change in Control.

               (b) (i) If there is a Termination Other Than For Cause or
Resignation for Good Reason within one year after a Change in Control, and if
any of the payments or benefits received or to be received by the Employee in
connection with a Change in Control or the Employee’s termination of employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with Identix,) (all such payments and benefits, excluding the
Gross-Up Payment, being hereinafter referred to as the “Total Payments”) will be
subject to the excise tax (the “Excise Tax”) imposed under Section 4999 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”),
Identix shall pay, at the time specified in Section 2.6(b)(iv), to the Employee
an additional amount (the “Gross-Up Payment”) such that the net amount retained
by the Employee, after deduction of any Excise Tax on the Total Payments and any
Federal, state and local income and employment taxes and Excise Tax upon the
Gross-Up Payment, shall be equal to the Total Payments.

                    (ii) For purposes of determining whether any of the Total
Payments will be subject to the Excise Tax and the amount of such Excise Tax,
(A) all of the Total Payments shall be treated as “parachute payments” (within
the meaning of Section 280G(b)(2) of the Code) unless, in the opinion of tax
counsel (“Tax Counsel”) reasonably acceptable to the Employee and selected by
the accounting firm which was, immediately prior to the Change in Control,
Identix’s independent auditor (the “Auditor”), such payments or benefits (in
whole or in part) should not be treated by the courts as constituting parachute
payments, including by reason of Section 280G(b)(4)(A) of the Code, (B) all
“excess parachute payments” within the meaning of Section 280G(b)(l) of the Code
shall be treated as subject to the Excise Tax unless, in the opinion of Tax
Counsel, such excess parachute payments (in whole or in part) should be treated
by the courts as representing reasonable compensation for services actually
rendered (within the meaning of Section 280G(b)(4)(B) of the Code), or are
otherwise not subject to the Excise Tax, and (C) the value of any noncash
benefits or any deferred payment or benefit shall be determined by the Auditor
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.
All fees and expenses of the Tax Counsel and the Auditor shall be borne solely
by Identix.

                    (iii) For purposes of determining the amount of the Gross-Up
Payment, the Employee shall be deemed to pay Federal income tax at the highest
marginal rate of Federal income taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of the Employee’s residence
in the calendar year in which the

4



--------------------------------------------------------------------------------



 



Gross-Up Payment is to be made, net of the maximum reduction in Federal income
taxes which could be obtained from deduction of such state and local taxes,
taking into account the reduction in itemized deduction under Section 68 of the
Code.

                    (iv) The Gross-Up Payment shall be made upon the payment to
the Employee of the Total Payments, unless it is initially determined by Identix
or the Tax Counsel that the Total Payments are not subject to the Excise Tax but
after payment of the Total Payments, it is finally determined following the
proceedings set forth in Section 2.6(b)(v) and (vi) that the Total Payments are
subject to the Excise Tax, in which case it shall be made upon the imposition
upon the Employee of the Excise Tax.

                    (v) The Employee shall notify Identix in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by Identix of a Gross-Up Payment. Such notification shall be given as
soon as practicable but no later than ten (10) business days after the Employee
is informed in writing of such claim and shall apprise Identix of the nature of
such claim and the date on which such claim is requested to be paid. The
Employee shall not pay such claim prior to the expiration of the thirty (30) day
period following the date on which the Employee gives such notice to Identix (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If Identix notifies the Employee in writing prior to the
expiration of such period that it desires to contest such claim, the Employee
shall:

          A) give Identix any information reasonably requested by Identix
relating to such claim;

          B) take such action in connection with contesting such claim as
Identix shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by Identix and reasonably satisfactory to the
Employee;

          C) cooperate with Identix in good faith in order to effectively
contest such claim; and

          D) permit Identix to control any proceedings relating to such claim as
provided below;

provided, however, that Identix shall bear and pay directly all costs and
expenses (including, but not limited to, additional interest and penalties and
related legal, consulting or other similar fees) incurred in connection with
such contest and shall indemnify and hold the Employee harmless, on an after-tax
basis, for any Excise Tax or other tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses.

                    (vi) Identix shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Employee to pay the tax

5



--------------------------------------------------------------------------------



 



claimed and sue for a refund or contest the claim in any permissible manner, and
the Employee agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as Identix shall determine; provided, however, that if Identix
directs the Employee to pay such claim and sue for a refund, Identix shall
advance the amount of such payment to the Employee on an interest-free basis,
and shall indemnify and hold the Employee harmless, on an after-tax basis, from
any Excise Tax or other tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and provided, further, that if the Employee
is required to extend the statute of limitations to enable Identix to contest
such claim, the Employee may limit this extension solely to such claim.
Identix’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Employee shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority. In addition, no position
may be taken nor any final resolution be agreed to by Identix without the
Employee’s consent if such position or resolution could reasonably be expected
to adversely affect the Employee (including any other tax position of the
Employee unrelated to the matters covered hereby).

                    (vii) In the event that the Employee receives a refund of
the Excise Tax previously paid, the Employee shall repay to Identix, within five
(5) business days following the receipt of such refund of the Excise Tax
previously paid, the amount of such refund plus any interest received by the
Employee from the Internal Revenue Service on the refund, and an amount equal to
the reduction in the Employee’s Federal, state and local income tax assuming
that the repayment is deductible, using the assumptions set forth in
Section 2.6(b)(iii). If, after the receipt by the Employee of an amount advanced
by Identix in connection with an Excise Tax claim, a determination is made that
Employee shall not be entitled to any refund with respect to such claim and
Identix does not notify the Employee in writing of its intent to contest the
denial of such refund prior to the expiration of thirty (30) days after such
determination, such advance shall be forgiven and shall not be required to be
repaid.

     3. Salary and Benefits.

          3.1 Base Salary. As payment for the services to be rendered by
Employee as provided in Section 1 and subject to the terms and conditions of
Section 2, Identix shall initially pay to Employee a “base salary” at the rate
indicated on Schedule A, subject to deductions, payable bi-weekly in the same
manner as other Identix employees receive their base compensation.

          3.2 Bonus. Employee shall be eligible for a bonus as indicated on
Schedule A.

          3.3 Stock Options. Employee shall be granted stock options to purchase
shares of common stock of Identix, par value $0.01 per share, as indicated on
Schedule A.

6



--------------------------------------------------------------------------------



 



          3.4 Fringe Benefits. Employee shall be eligible to participate in such
of Identix’s benefit plans as are now generally available or later made
generally available to employees of Identix. Such benefits shall at a minimum
include medical, dental and term life insurance.

     4. Annual Performance Review. Identix shall perform an periodic reviews of
Employee’s performance and, in the discretion of the Board of Directors of
Identix, make appropriate increases in Employee’s base salary and determine
whether additional stock option grants should be recommended to the Board of
Directors of Identix.

     5. Miscellaneous.

          5.1 Waiver. The waiver of any term or condition of this Agreement by
any party shall not be construed as a waiver of a subsequent breach or failure
of the same term or condition, or a waiver of any other term or condition of
this Agreement.

          5.2 Notices. All notices, requests, demands, and other communications
made in connection with this Agreement shall be in writing and shall be deemed
to have been duly given on the date of delivery if delivered by hand delivery or
12 hours after facsimile transmission to the persons identified below or five
days after mailing if mailed by certified or registered mail postage prepaid
return receipt requested addressed as follows:

          If to Identix:

          5600 Rowland Rd.
          Minnetonka, MN 55343
          Attn: General Counsel & Secretary
          Facsimile: 952-979-8486

          Confirmation No.: 952-945-5521

          If to Employee:

          To the address indicated on Schedule A

Any party may change its address for notices by notice duly given pursuant to
this Section 5.2.

          5.3 Headings. The headings contained in this Agreement are intended
for convenience and shall not be used to interpret the meaning of this Agreement
or to determine the rights of the parties.

          5.4 Governing Law; Consent to Jurisdiction and Venue. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Minnesota applicable to contracts entered into and wholly to be performed within
the State of Minnesota by Minnesota residents. Employee and Identix hereby
submit to the jurisdiction and venue of the state or federal courts in the State
of Minnesota, County of Hennepin, for any legal action arising from or connected
with this Agreement. Employee and

7



--------------------------------------------------------------------------------



 



Identix consent to service of process consistent with the then applicable rules
of civil procedure.

          5.5 Successor and Assigns. This Agreement shall be binding upon and
inure to the benefit of the executors, administrators, heirs, successors and
assigns of the parties; provided, however, that this Agreement shall not be
assignable by Identix (except in connection with the merger or consolidation of
Identix with or into another entity or the sale by Identix of all or
substantially all of its assets) or by Employee.

          5.6 Counterparts. This Agreement may be signed in counterparts with
the same effect as if the signatures of each party were upon a single
instrument. All counterparts shall be deemed an original of this Agreement.

          5.7 Withholdings. All sums payable to Employee hereunder shall be
reduced by all Federal, state, local and other withholding and similar taxes and
payments required by applicable law.

          5.8 Severability. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
In any event, all other provisions of this Agreement shall be deemed valid and
enforceable to the full extent possible.

          5.9 Entire Agreement; Modifications. Except as otherwise provided
herein, this Agreement represents the entire understanding between the parties
with respect to the subject matter hereof, and this Agreement supersedes any and
all prior understandings, agreements, plans and negotiations, written or oral,
with respect to the subject matter hereof. All modifications to the Agreement
must be in writing and signed by the party against whom enforcement of such
modification is sought, provided that no modification shall be enforceable
against Identix unless signed by the President and Chief Executive Officer or
Chief Operating Officer of Identix.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            IDENTIX INCORPORATED     By:  

--------------------------------------------------------------------------------

Name:
Title:                         EMPLOYEE     By:  

--------------------------------------------------------------------------------

Name: Elissa Lindsoe    

8



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT

SCHEDULE A

                    1.    
Name and address of Employee:
  Ms. Elissa Lindsoe
[intentionally omitted]     2.    
Term of Agreement:
  3 years     3.    
Initial Annual Base Salary:
  $170,000       4.    
Bonus Potential:
  - 50% of Base Salary        

  - For first year of Term, Employee’ Bonus is guaranteed to be no less than 75%
of Bonus Potential (or $63,750). For the first year of the Term, such guaranteed
bonus payments are to be paid quarterly.     5.    
Severance Period:
  12 months     6.    
Stock Options:
                 
     Number of Shares:
  120,000            
     Stock Option Plan and Type:
  As determined by the President and CEO from available stock option plans and
reserves          
     Grant Date:
  Effective Date of this Agreement          
     Exercise Price:
  The closing sales price of the Company’s common stock on Nasdaq on the Grant
Date          
     Vesting period:
  25% annually, so that the granted options will be fully vested four years
after the Grant Date     7.    
Report to:
  Dr. Joseph J. Atick, President & CEO

Initialed by:

Identix:           _____________

Employee:      _____________

9